Memorandum: Inasmuch as the records do not conclusively disclose appellant’s allegations to be false, he should have been accorded a hearing, in which he could appear and assert his rights. (People v. Richetti, 302 N. Y. 290.) Such a hearing will also afford the opportunity to the Judge before whom appellant’s plea was made, to appear and testify as a witness. All concur. (Appeal from an order of Erie County Court denying petitioner’s motion for a writ of error coram nobis.) Present — MeCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.